DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
2.	Applicant’s amendment filed on 03/05/2021, has been entered and carefully considered. Claims 1, and 26-27 are amended, claims 16-22 has been canceled, claims 32-34 are added.  Claims 1-15 and 23-34 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, pages 11-14, filed on 03/05/2021, with respect to claim 1 have been considered but they are not persuasive. 
Applicant argues that Seo discusses uses of RNTIs, and does not discloses or suggest preconfiguring a processor with the claimed set of switching parameters. The examiner respectfully disagree.
Regarding the argument, claim 1 recites “based on the control mode being set to the second mode, switches the control mode to the first mode in accordance with at least one switching parameter from the preconfigured set of switching parameters”.
Seo ([Para. 0105-0106, 0109-0110, 0122-0125, 0127] UE has received information indicating that the usage of a special subframe is changed to be used as a DL subframe according to a PDCCH masked by an RNTI.  That is, switches the control 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 6-8, 11-13, 15, 23-24, 26-27 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pat. Pub. No. US 2018/0102881) hereinafter Cheng, and in view of Seo et al. (Pat. Pub. No. US 2015/0373677) hereinafter Seo. 

Regarding Claim 1, Cheng teaches A communication apparatus comprising: a communication controller including communications circuitry ([Para. 0285] Fig. 4, a schematic structural diagram of user equipment 400 includes a processor 410 and a transceiver 420) that controls reception of a first channel, and controls transmission of a second channel corresponding to the first channel ([Para. 0285-0295, 0299-0304] the processor 410 is configured to determine frame structure of the at least one special subframe and the transceiver 420 is configured to send (i.e., transmission) or receive (i.e., reception) information in the serving cell based on the frame structure determined by the processor 410. In some embodiments, the transceiver may be further configured to: receive, in a subframe in the serving cell, physical downlink shared channel transmission or a downlink control channel (i.e., the first channel) that schedules a physical uplink shared channel (i.e., second channel) for sending an HARQ-ACK corresponding to the physical downlink shared channel transmission or the downlink control channel that is received in the subframe n in the serving cell);
(Examiner notes, given claim limitations their broadest reasonable interpretation consistent with the specification [0227-0229]. See MPEP § 2111.01. The examiner interprets “a first mode or a second mode based on setting information that is provided 
and a processor ([Para. 0285-0286] Fig. 4, user equipment 400 includes a processor 410 is configured to determine a frame structure includes at least one downlink subframe, at least one uplink subframe, and at least one special subframe) that is preconfigured with a set of switching parameters, sets a control mode of the communication controller to a first mode or a second mode based on setting information that is provided from a base station ([Para. 0003-0004, 0206-0208] the user equipment is preconfigured a frame structure of a serving cell by a base station with an uplink-downlink configurations as shown in Table 1 in the existing system. [Para. 0004] Table 1 shows the uplink-downlink configurations which include Downlink to Uplink switch-point periodicity parameter for the frame structure. The frame structure includes normal subframes (Uplink (U) subframes or Downlink (D) subframes) (i.e., non-self-contained subframes being first mode), and special (S) subframes which includes downlink pilot timeslot (DwPTS), a guard period (GP), and an uplink pilot timeslot (UpPTS). (i.e., self-contained subframes being second mode). [Para. 0286-0289, 0451-0452] the user equipment including the transceiver 420 is configured to send or receive information in the serving cell based on the frame structure determined by the processor 410. That is the communication controller set the transmitting or receiving mode based on frame structure provided from a base station).
wherein a processing time of the first channel in the first mode after receiving the first channel (i.e., downlink) and before generating the second channel is longer than a 
Cheng does not disclose based on the control mode being set to the second mode, switches the control mode to the first mode in accordance with at least one switching parameter from a preconfigured set of switching parameters, the preconfigured set of switching parameters including a type of the second channel to be transmitted, a size of data to be transmitted or received via the second channel, a set timing advance value, a radio network temporary identifier (RNTI) that is used for scrambling of a downlink control channel that includes scheduling information, and a search space in which a downlink control channel that includes scheduling information is mapped.
Seo from the same field of endeavor teaches based on the control mode being set to the second mode, switches the control mode to the first mode in accordance with at least one switching parameter from the preconfigured set of switching parameters, 

a type of the second channel to be transmitted, 
a size of data to be transmitted or received via the second channel, 
a set timing advance value, 
a radio network temporary identifier (RNTI) that is used for scrambling of a downlink control channel that includes scheduling information, and a search space in which a downlink control channel that includes scheduling information is mapped ([Para. 0105-0106, 0109-0110, 0121-0125, 0127] UE has received information indicating that the usage of a special subframe is changed to be used as a DL subframe according to a PDCCH masked by an RNTI. Each UE may check an RNTI which mask a PDCCH by monitoring a UE-specific search space including scheduling information (i.e., the RNTI is used for scrambling of a downlink control channel that includes scheduling information [0048, 0068-0069]). UE switches the Special subframe (SD) subframe used as a UL subframe (second mode) to a DL subframe for reception (first mode) based on at least an indication from the eNB according to the UL-DL configuration as shown in Table 4 (preconfigured). The special subframe configuration may be configured in a search space in an EPDCCH. The time duration for reception-transmission switching (transmission (Tx)/reception (Rx) switching time, i.e., timing advance value) for the special subframe and the subframe type of the special subframe for the increase of UL traffic (data size to be transmitted via the second channel) may be predefined or may be indicated to the UE by higher layer signaling. That is the UE performs the switching from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng and Seo to increase resource efficiency.

Regarding Claim 2, the combination of Cheng and Seo, Chang further teaches wherein the first channel is a data channel and the second channel is a control channel ([Para. 0417] In the subframe structures shown in FIG. 6B, the first special subframe includes 12 symbols used for downlink transmission (data channel, e.g., PDSCH), and one symbol used for uplink transmission (e.g., PUCCH)).

Regarding Claim 3, the combination of Cheng and Seo, Cheng further teaches wherein a last symbol of the first channel is set at a position before a last symbol of a downlink sub frame in which the first channel is included in the second mode ([Para. 0418] Fig. 6B, shows the special subframe structure includes PDCCH at the first symbol and PDSCH that used for downlink transmission, where the time domain symbol (last symbol) of the PDSCH (first channel) is set at a position before a last symbol of a downlink subframe used to transmit a PDCCH).

Regarding Claim 4, the combination of Cheng and Seo, Cheng further teaches wherein the last symbol of the first channel is set uniquely to a terminal device or uniquely to a base station ([Para. 0410-0412, 0418-0419, 0520] the base station determines the frame structure of the serving cell. Each radio frame corresponding to the frame structure includes the at least one downlink subframe, the at least one uplink subframe, and the at least one special subframe. The time domain symbol used for downlink transmission may be used to transmit a PDCCH or PDSCH is uniquely set to a user equipment or base station as shown in Figs. 6A, 6B).

Regarding Claim 6, the combination of Cheng and Seo, Cheng further teaches wherein the first channel is a control channel, and the second channel is a data channel (PUSCH) ([Para. 0417] In the subframe structures shown in FIG. 6B, the second special subframe includes the time domain symbol of PDCCH (control channel) and PUSCH (data channel)).

Regarding Claim 7, the combination of Cheng and Seo, Cheng further teaches wherein a first symbol of the second channel is set at a position after a first symbol of an uplink sub frame in which the second channel is included in the second mode. ([Para. 0418] Fig. 6B, shows the second special subframe structure includes 12 symbol of PUSCH that used for uplink transmission, where the time domain symbols (including the first and the last symbol of the PUSCH are set of an uplink (second mode)).

Regarding Claim 8, the combination of Cheng and Seo, Cheng further teaches wherein the first symbol of the second channel is set uniquely to a terminal device or uniquely to a base station. ([Para. 0410-0412, 0418-0419] the base station determines the frame structure of the serving cell. Each radio frame corresponding to the frame structure includes at least one uplink subframe, and the at least one special subframe including PUSCH and PUCCH. The time domain symbol used for uplink transmission is uniquely set to a user equipment or base station as shown in Figs. 6A, 6B).
Regarding Claim 11, Cheng does not disclose wherein the control mode is initially set to the first mode by default and is set to the second mode in a case in which a predetermined condition is satisfied.
Seo further teaches wherein the control mode is initially set to the first mode by default and is set to the second mode in a case in which a predetermined condition is satisfied ([Para 00045, 0105-0106, 0125] Fig. 1(b), describes in LTE, the downlink  (D), uplink (U) and special subframe (S) includes a downlink pilot timeslot (DwPTS), a guard period (GP), and an uplink pilot timeslot (UpPTS) is set by default, and the usage of the special subframe SD used for DL is changed to as a UL subframe for performing UL in a case that a predefined or may be indicated by higher layer signaling to the UE).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng and Seo to increase resource efficiency.

Regarding Claim 12, Cheng does not disclose wherein the control mode is set in accordance with a radio resource control (RRC) state.
Seo teaches wherein the control mode is set in accordance with a radio resource control (RRC) state ([Para. 0074] the transmission mode including downlink subframe, or special subframe (control mode) is determined by the UE through radio resource control (RRC) signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng and Seo to increase resource efficiency.

Regarding Claim 13, the combination of Cheng and Seo, Cheng further teaches wherein the control mode is set in accordance with a duplex scheme ([Para. 0003] describes the frame structure is configured accordance with time division duplex (TDD) scheme).

Regarding Claim 15, Cheng does not disclose wherein the control mode is set in accordance with a transmission time interval (TTI) length.
Seo further teaches wherein the control mode is set in accordance with a transmission time interval (TTI) length ([Para. 0042, 0125] describes the frame structure is accordance a time duration defined as a transmission time interval (TTI).


Regarding Claim 23, Cheng does not disclose wherein the processor switches the control mode from the second mode to the first mode in a case in which the downlink control channel that includes the scheduling information is mapped in a common searching space.
 Seo further teaches wherein the processor switches the control mode from the second mode to the first mode in a case in which the downlink control channel that includes the scheduling information is mapped in a common searching space ([Para. 0066-0069, 0098-0099, 0121] the control channel element used for downlink for each PDCCH includes the scheduling information in common search space (CSS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng and Seo to increase resource efficiency.

Regarding Claim 24, the combination of Cheng and Seo, Cheng further teaches wherein the processor provides a notification of setting information that indicates which control mode is to be set by the base station ([Para. 0410-0415, 0457-0460] the base station determines the frame structure of the serving cell includes the at least one downlink subframe includes the subframe l. The at least one uplink subframe includes 

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Cheng in view of Seo, Cheng further teaches A communication method by a communication device that includes a transceiver and a processor ([Para. 0285] Fig. 4, a schematic structural diagram of user equipment 400 includes a processor 410 and a transceiver 420).

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Cheng in view of Seo, Cheng further teaches A non-tangible computer readable medium having a program recorded thereon, the program capable of causing a device to execute a method ([Para. 0606] the technical solutions of the present application may be implemented in a form of a software product stored in a storage medium such as ROM/RAM including instructions for a computer device).

Regarding Claim 32, Cheng does not disclose wherein the preconfigured set of switching parameters further includes at least one of a stage of access processing of 
Seo further teaches wherein the preconfigured set of switching parameters further includes at least one of a stage of access processing of the second channel, a number of resource blocks allocated for the second channel, an order of a modulation scheme, an explicit or implicit notification of setting of the first mode by downlink control information (DCI), or multiple sub frame scheduling for performing scheduling for a plurality of sub frames. ([Para. 0096, 0124-0127] describes a plurality of physical resource block (PRB) pair used for DCI transmission in the EPDCCH, which are configured for a UE by a higher layer signaling including subframe type ([0045] type-2, special subframe) for switching from a DL to a UL in the special subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng and Seo to increase resource efficiency.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 32.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 32.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Seo as applied to claim 2 above, and further in view of Oh et al. (Pat. Pub. No. US 2019/0069312) hereinafter Oh.

Regarding Claim 5, the combination of Cheng and Seo does not disclose wherein a last symbol of the first channel is set at a same position as a position of a last symbol of a downlink sub frame in which the first channel is included in the first mode. 
Oh teaches wherein a last symbol of the first channel is set at a same position as a position of a last symbol of a downlink sub frame in which the first channel is included in the first mode ([Para. 0051] describes the subframes structure on the time base consists of two slots can be used for downlink channel and uplink channel (first mode). [Para. 0352-0354] Fig. 30 shows the OFDM symbols of the PDSCH of carrier B including the last symbol is subjected to cross carrier scheduling from the PDCCH of carrier A. That is, the last symbol of the PDSCH (first channel) is set at a same position as a position of a last symbol of a downlink sub frame in which the first channel is included in the first mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng, Seo, and Oh to improve system throughput and frequency efficiency.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Seo as applied to claim 6 above, and further in view of Hisashi Futaki (Pat. Pub. No. US 2019/0289605) hereinafter Futaki. 

Regarding Claim 9, the combination of Cheng and Seo does not disclose wherein a first symbol of the second channel is set at a same position as a position of a first symbol of an uplink sub frame in which the second channel is included in the first mode.
Futake teaches wherein a first symbol of the second channel is set at a same position as a position of a first symbol of an uplink sub frame in which the second channel is included in the first mode. ([Para. 0102-0103] Fig. 13 shows the UL radio frame structure of LTE (first mode). Where the UE transmits the SR using PUCCH control region1351 in the UL subframe 1350. In response to receiving the SR 1382 from the UE, BS assigns UL resources to the UE including the PUSCH (second channel). That is a first symbol of the second channel is set at a same position as a position of a first symbol of an uplink sub frame in which the second channel is included in the first mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng, Seo, and Futake to improve a Scheduling Request (SR) for UL transmission in LTE system.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Seo as applied to claims 1 above, and further in view of Sung Jun Yoon (Pat. Pub. No. US 2016/0135240) hereinafter Yoon.

Regarding Claim 10, the combination of Cheng and Seo does not disclose wherein the first direction and the second direction are the respective directions that face each other in a side link.
Yoon teaches wherein the first channel and the second channel are side link channels (i.e., side link). ([Para. 0035] describes the PUCCH or PUSCH used for delivers control information and HARQ ACK/NACK with respect to downlink transmission (PDCCH) may be based on a D2D communication between a (Rx) UE and a (Tx) UE call called a sidlink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng, Seo, and Yoon to improve technologies for discovering new frequencies and efficient use of frequencies.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Seo as applied to claim 1 above, and further in view of He et al. (Pat. Pub. No. US 2020/0322187) hereinafter He.

Regarding Claim 14, the combination of Cheng and Seo does not disclose wherein the control mode is set in accordance with a sub carrier interval.
He teaches wherein the control mode is set in accordance with a sub carrier interval ([Para. 0041-0045] Fig. 2 shows a sub-band (i.e., sub-carrier) SRS transmission based on control (RRC) message for switching from one CC (SW-F-CC) in a special subframe to other CCs (SW-T-CC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng, Seo, and He to improve link adaptation and beamforming for efficient transmission performance.

11.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Seo as applied to claim 1 above, and further in view of Wu et al. (Pat. Pub. No. US 2016/0014753) hereinafter Wu.

Regarding Claim 25, the combination of Cheng and Seo does not disclose wherein a physical resource of an uplink control channel is multiplexed with an uplink data channel in a frequency region or a time region in an uplink sub frame.
 Wu teaches wherein a physical resource of an uplink control channel is multiplexed with an uplink data channel in a frequency region or a time region in an uplink sub frame ([Para. 0058] UL transmission on one serving cell includes PUSCH for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng, Seo, and Wu to improve and enhance TDM UL multiplexing for UE in a Carrier Aggregation (CA) system.

12.	Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Seo as applied to claims 1 and 16 respectively above, and further in view of Hsieh et al. (Pat. Pub. No. US 2015/0043397) hereinafter Hsieh. 

Regarding Claim 28, the combination of Cheng and Seo, Cheng further teaches wherein the second mode (special subframe) comprises receiving the PDSCH in the first sub frame and transmitting the corresponding HARQ-ACK in the first subframe. ([Para. 0418] in the first special subframe (second mode) as shown in Fig. 6B, the time domain symbol used for downlink transmission may be used to transmit a PDSCH, and the time domain symbol for uplink transmission includes HARQ-ACK [0410] may be PUCCH within the first special subframe). 
The combination of Cheng and Seo does not disclose wherein the first mode comprises receiving a PDSCH in a first sub frame and transmitting a corresponding HARQ-ACK in a second sub frame contiguous in time with the first sub frame.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng, Seo, and Hsieh to improve bandwidth efficiency and flexibility of the wireless communication system.

Regarding Claim 29, the combination of Cheng and Seo, Cheng further teaches wherein the second mode comprises receiving the PDCCH in the first sub frame and transmitting the corresponding PUSCH in the first sub frame. ([Para. 0418] in the first special subframe (second mode) as shown in Fig. 6B, the time domain symbol used for downlink transmission may be used to transmit a PDCCH, and the time domain symbol for uplink transmission includes HARQ-ACK [0410] may be PUSCH within the first special subframe).
The combination of Cheng and Seo does not wherein the first mode comprises receiving a PDCCH in a first sub frame and transmitting a corresponding PUSCH in a second sub frame contiguous in time with the first sub frame.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Cheng, Seo, and Hsieh to improve bandwidth efficiency and flexibility of the wireless communication system.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 28.
Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150023231, Ji et al. discloses Method and apparatus for transceiving channel related to terminal that supports half duplex transmission in mobile communication system.
US 2018/0132220, Yang et al. discloses Method and apparatus for transmitting signal in wireless communication system.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413